      Case 6:21-cv-00016 Document 23-2 Filed on 05/10/21 in TXSD Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            VICTORIA DIVISION



 STATE OF TEXAS; STATE OF                    :    No. 6:21-cv-16
 LOUISIANA                                   :
                  Plaintiffs                 :
                                             :
 v.                                          :
                                             :
 The UNITED STATES OF AMERICA, ET.           :
 AL.                                         :
                                             :
                     Defendants              :

                                ORDER [PROPOSED]

        AND NOW, this ______ day of May 2021, on considering the unopposed motion

of Advocates for Illegal Alien Crime for leave to file a brief as amicus curiae in support

of plaintiffs’, State of Texas and State of Louisiana, motion for a preliminary

injunction, it is hereby ORDERED that the Motion for Leave to File is GRANTED;

and it is FURTHER ORDERED that the Clerk is directed to file the amicus curiae

brief attached as Exhibit A to the Motion for Leave to File.

                                                 BY THE COURT:



                                                 _________________________________
                                                 The Honorable Drew B. Tipton
